Title: To Thomas Jefferson from William Bache, 7 July 1802
From: Bache, William
To: Jefferson, Thomas


          
            Dear Sir
            Franklin July 7th. 1802
          
          It was not till after mondays post had departed that I received your kind communication of the first instant. Arrangments were immediately commenced for complying with the desire of my proceeding as soon as possible, tho I fear that it will not eventually be as soon as proper. I must first dispose of my personal property and arrange the payment of some debts without which I cannot feel easy to leave this place—These affairs will retain me till sometime in the next month; but of this I assure you that I will be unremitting in my endeavours to be off as soon as possible. I wish your advice as to the route to be taken at this season of the year. will it not be risking my family too much to descend the Missisipi in september. If so what port had we best sail from.
          
          As the appropriation is but small will it not be prudent to economise by procuring such medicines, as will be most in demand such as bark &ca, in the U.S. as I understand they are dear at New Orleans—Mrs Bache joins me in sentiments of gratitude & friendship—
          
            William Bache
          
        